          Case 2:17-cv-02643-APG-NJK Document 42 Filed 08/19/20 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA
 3
     KEISHAWN CRANFORD,
 4                                                       Case No.: 2:17-cv-02643-APG-NJK
            Plaintiff(s),
 5                                                                    ORDER
     v.
 6                                                                [Docket No. 41]
     STATE OF NEVADA, et al.,
 7
            Defendant(s).
 8
 9         Pending before the Court is Defendants’ unopposed motion to reschedule the settlement
10 conference currently set for 9:30 a.m. on October 2, 2020. Docket No. 41. For good cause shown,
11 Defendants’ unopposed motion is GRANTED. The settlement conference is CONTINUED to
12 2:00 p.m. on October 9, 2020. The parties must submit settlement conference statements as
13 instructed in the Court’s order at Docket No. 39 by 3:00 p.m. on September 25, 2020.
14         IT IS SO ORDERED.
15         Dated: August 19, 2020
16                                                            ______________________________
                                                              Nancy J. Koppe
17                                                            United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                  1
